Citation Nr: 0919551	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than January 13, 
2006, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Regional Office (RO) 
in St. Paul, Minnesota rating decision, which granted the 
Veteran's claim for service connection for bilateral 
tinnitus, and assigned a 10% disability rating, effective 
January 13, 2006, and denied service connection for bilateral 
hearing loss.

The Board notes the Veteran requested a Board hearing in his 
January 2007 substantive appeal Form 9, but the Veteran 
failed to appear for his hearing despite multiple proper 
notices being sent to his last known address.  The claims 
file indicates that the Veteran called the day of the 
hearing, stating that he would not be attending and providing 
no reason he would not be attending.  The Veteran has not 
indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  The Veteran filed a formal claim of entitlement to 
service connection for bilateral tinnitus on January 13, 
2006, more than one year following his separation from 
service, without having filed an informal or formal claim for 
bilateral tinnitus prior to that date. 




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have occurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  The criteria for an effective date prior to January 13, 
2006, for the award of service connection for bilateral 
tinnitus have not been met.  See 38 U.S.C.A. § 5110 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in January 2006 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The January 2006 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.   

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided a VA 
examination in September 2006.  The Board finds this 
examination and opinion to be thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, this examination report and opinion is sufficient 
upon which to base a decision with regards to these claims. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran appears to allege that his current 
bilateral hearing loss is due to in-service noise exposure 
during close firing of heavy artillery pieces.  

The Veteran's DD-214 indicates his last duty assignment was 
with an artillery battery in Europe and so exposure to heavy 
artillery fire is likely and may be presumed, even though the 
Veteran admits to consistently wearing hearing protection.  
The Board finds it noteworthy that the Veteran's service 
treatment records reveal decreased auditory acuity at all 
measured frequencies in the right ear and at 4000 Hertz in 
the left ear between entrance and separation examinations.  
The decreased hearing acuity at separation, however, did not 
reach the level of a hearing loss disability as defined by 38 
C.F.R. § 3.385.  His service medical records, furthermore, 
are silent as to any complaints, treatments or diagnoses of 
hearing loss.  In short, while the Veteran's service medical 
records indicate some decreased hearing acuity at separation, 
the records are devoid of a finding of chronic bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 during service, 
or a chronic hearing loss disability that manifested to a 
compensable degree during service or within one year of 
discharge from service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss was caused by any incident of service.  
The Board concludes it was not.

After service, the Veteran's treatment records do not 
indicate a diagnosis of bilateral sensorineural hearing loss 
until September 2006, over three decades after service.  The 
Board notes a November 2004 private audiological examination 
report of record.  However, the Hearing Evaluation Profile 
does not provide a specific diagnosis of bilateral hearing 
loss.  

During VA examination in September 2006, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
Veteran reported no occupational noise exposure, but did 
acknowledge recreational activities of hunting, woodworking, 
and using power tools, all without hearing protection.  In 
regard to etiology, the examining VA audiologist opined, 
"Veteran had normal discharge audiogram dated 2/22/72, 
therefore it is not likely that hearing loss is related to 
noise exposure while in the service."  

The Board finds the opinions expressed in the VA 
audiologist's examination credible and probative.  The 
examination was based on a review of the claims file, 
interview of the Veteran, and audio examination.  Further, a 
complete and through rationale is provided for the opinion 
rendered.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  

Given the Veteran's duties in the artillery and overseas 
station during service, the Board has considered the 
potential application of 38 U.S.C.A. § 1154(b) (West 2002).  
However, the Veteran was not in receipt of any awards and/or 
decorations that would suggest that he participated, i.e., 
fired a weapon, in actual combat with the enemy.  
Furthermore, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  The 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).

Although not specifically alleged, the Board also considered 
whether self-reported continuity of symptomatology of hearing 
loss dating back to service would be sufficient to warrant 
service connection.  In this regard, the Veteran is competent 
to report that he experiences difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  
However, the Court has held that, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . "  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  In other words, even accepting the contention that 
the Veteran suffered from difficulty hearing since service, 
there must ultimately be competent medical evidence that his 
current hearing loss is related to his military service.  As 
explained above, such evidence is lacking here, and, in fact, 
the only relevant medical opinion determined that a 
relationship between the current hearing loss and military 
service was unlikely.  The Board believes that the opinion of 
the competent health care specialist ultimately outweighs the 
Veteran's lay assertions of a continuity of symptomatology 
since service.

The Veteran's representative argues that the United States 
Court of Appeals for Veterans Claims (Court) in Hensley is 
applicable to this case.  The Court in Hensley held, however, 
in the absence of a showing of hearing loss disability 
pursuant to 38 C.F.R. § 3.385 within the presumptive time 
period, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the Veteran incurred an injury in service; 
the requirements of [38 U.S.C.A.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

In short, it simply is not the case that Hensley mandates a 
grant of service connection solely on the decreased 
thresholds of hearing acuity in the service medical records.  
As unequivocally stated above, in the absence of presumption, 
service connection must be established by medical evidence 
connecting a current disability to some injury or incident of 
service.  As the Veteran is not competent to diagnose or 
render a medical opinion of disability, the RO fulfilled its 
duty to assist by affording the Veteran an audio examination 
to ascertain if a medical nexus to service existed.  See 38 
C.F.R. § 3.159(c)(4)(i) (2008).  

In summary, bilateral hearing loss was not diagnosed until 
decades after service.  No medical professional, moreover, 
has ever otherwise linked the Veteran's current hearing loss 
to service or the decreased thresholds of hearing acuity in 
service, and, in fact, there is medical evidence to the 
contrary.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for hearing loss is not warranted.


Earlier Effective Date

The Veteran claims that an earlier effective date, prior to 
January 13, 2006, should be assigned for the grant of service 
connection for bilateral tinnitus.  The Veteran asserts he 
discussed his bilateral tinnitus with a Veterans Service 
Officer (VSO) or some other veterans' representative in 
August 1972, immediately after leaving service.  He 
acknowledges that he did not file a written formal or 
informal claim at that time.  The Veteran states he wanted to 
wait to pursue a claim until he had a secure job and life, 
including marriage.  After finding a job and getting married 
the Veteran did not file a claim, he says, because based on 
his conversation with the VSO in August 1972, he understood 
"that I would get this 10% from the time I got out of the 
service in 1972."  The Veteran alleges he spoke with another 
VSO in October 2004, who stated the Veteran would be eligible 
for benefits after audiological testing.  The Veteran, 
therefore, went for audiological testing.  The Veteran claims 
that the VSO failed to file the claim as the Veteran 
intended.  Essentially, the Veteran claims he had bilateral 
tinnitus upon separation from active duty and, as such, 
service connection should have been granted back to the date 
of his separation from service or, at a minimum, from 
November 2004 after the audiological examination.  
 
Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2008).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  However, if the claim is received within one 
(1) year after separation from service, the effective date of 
an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008). 
 
A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a veteran may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) 
(2008).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992). 
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
13, 2006, is the correct date for the grant of service 
connection for bilateral tinnitus.  While the Veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  The evidence of 
record clearly indicates that the Veteran's original claim 
for service connection for bilateral tinnitus was submitted 
on January 13, 2006. 
 
The Board has considered the Veteran's assertion that he 
spoke with VSO representatives about filing a claim for 
service connection and, as such, should be awarded service 
connection dating back to that time.  However, the Veteran 
concedes that he never filed a written formal or informal 
claim at that time.  While the Board sympathizes with the 
Veteran's sincerely held belief that he would be eligible for 
benefits from his separation from service without filing a 
formal or informal claim until decades after separation, an 
earlier effective date cannot be awarded based on these 
circumstances.  As noted above, except in rare circumstances 
not present in this case, benefits are awarded from the date 
of receipt of a written claim.  As the claims folder contains 
no documents of record suggesting an intent to file a claim 
for compensation benefits for bilateral tinnitus prior to 
January 2006, the Board must conclude that an earlier 
effective date is not warranted. 
 
In short, as there is no evidence of a formal or informal 
claim of service connection for bilateral tinnitus being 
received prior to January 2006, the Board finds that January 
13, 2006, is the earliest date permissible under the 
provisions of 38 U.S.C. 5110(a) and 38 C.F.R. § 3.400 for the 
award of service connection for bilateral tinnitus. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an effective date earlier than January 13, 
2006, for the grant of service connection for bilateral 
tinnitus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


